DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Preliminary amendment filed on 11/20/2020 has been entered. Claims 2-14, 16-18, 20, 25, 31, 35-39, and 41-65 are cancelled. Claims 66-68 are newly added. Claims 1, 15, 19, 21-24, 26-30, 32-34, 40, and 66-68 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 19, 21-24, 26-30, 32-34, 40, and 66, drawn to A method of identifying and treating a subject afflicted with an oncological disorder in a Coenzyme Q10 responsive state, the method comprising: (1) detecting the level of expression of at least one marker present in a biological sample obtained from a subject having an oncological disorder, wherein the at least one marker comprises one or more marker proteins listed in Tables 2-4 & 6-29, wherein the subject has been administered Coenzyme Q10; (2) comparing the level of expression of the at least one marker in the biological sample to the level of expression of the at least one marker present in a control sample, wherein the control sample is a biological sample obtained from the subject prior to administration of Coenzyme Q10, wherein the subject is determined to be afflicted with an oncological disorder in a Coenzyme 010 responsive state when the level of expression of the at least one marker in the biological sample is modulated relative to the level of expression of the at least one marker in the control sample; and (3) continuing administration of Coenzyme Q10 to a subject determined to be afflicted with an oncological disorder in a Coenzyme Q10 responsive state (claim 1), classified in classes/subclasses, including but not limited to, C12Q1/6886 (immunoassay for cancer). 
II.	Claims 15, 67, and 68, drawn to A method of identifying and treating a subject afflicted with an oncological disorder in a Coenzyme Q10 responsive state, the method comprising: (1) detecting the level of expression of at least one or more marker present in a tumor sample or component thereof obtained from a subject having an oncological disorder, wherein the tumor sample or component thereof has been exposed to Coenzyme Q10 ex vivo, and wherein the at least one marker comprises one or more marker proteins listed in Tables 2-4 & 6-29; (2) detecting the level of expression of the at least one or more marker present in a control sample or component thereof obtained from the subject, wherein the control sample is a tumor sample or component thereof that has not been exposed to Coenzyme Q10; (3) comparing the level of expression of the at least one marker in the tumor sample to the level of expression of the at least one marker present in the control sample, wherein the subject is determined to be afflicted with an oncological disorder in a Coenzyme Q10 responsive state, when the level of expression of the at least one marker in the biological sample is modulated relative to the level of expression of the at least one marker in the control; and (4) administering Coenzyme Q10 to a subject determined to be afflicted with an oncological disorder in a Coenzyme Q10 responsive state (claim 15), classified in classes/subclasses, including but not limited to, C12Q1/6883 (for diseases caused by alterations of genetic material).

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a method of comparing the level of expression of the at least one marker in the biological sample (for example, blood sample) to the level of expression of the at least one marker present in a control sample, whereas Invention II is directed to a method of comparing the level of expression of the at least one marker in the tumor sample to the level of expression of the at least one marker present in the control sample, wherein the tumor sample or component thereof has been exposed to Coenzyme Q10 ex vivo. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
(a) One specific marker protein (one , two... or fifty) listed in Tables 2-4 and 6-29, recited in claims 1 and 40; and
(b) One specific technique to determine level of one specific marker, which is (i) polynucleotide, recited in claims 27, 28, and 33, or (ii) protein, recited in claims 29, 30, 32, and 34.

If Applicant elects the Group II invention, Applicant is further required to choose from the following species.
(a) One specific marker protein (one , two... or fifty) listed in Tables 2-4 and 6-29.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct markers require different fields of search.
The polynucleotides or proteins are structurally and biologically distinct, and require different fields of search. 
The structurally distinct techniques to determine level of one specific marker require different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623